DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 reads "further comprising performing" and should be "further comprising: performing".  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  Claim 7 reads "obtain a set" and should be "obtaining a set".  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalan et al (US PG PUB 2018/0260660) in view of Hoff (US PG PUB 2020/0074672).
Regarding Claim 1, Gopalan et al teach a method (method 400 of using system 100; Figs 1, 4 and ¶ [0031]) comprising: identifying a plurality of features for an image received by a messaging application server (images are received by cluster server 130 from mobile communication device 116A and features are identified based on similarity step 408; Figs 1, 4 and ¶ [0015]-[0017], [0031], [0036]); assigning a first of the plurality of features and a second of the plurality of features respectively to a first nearest visual codebook cluster and a second nearest visual codebook cluster (the cluster server 130 will identify common features detected in images 208, 212 and stored images step 412 and then determine similarity matrices (visual codebook cluster) for these features step 416; Figs 1-4 and ¶ [0025]-[0026], [0041]-[0042]); applying the first and second nearest visual codebook clusters to a visual search database to identify a plurality of candidate matching images (the images 208, 212 are compared with other images of the image set 204 step 416 to organize matching images within the set 204 (of the stored images 160, a visual search database of the user) into clusters step 424, 428; Figs 1-4 and ¶ [0022]-[0025], [0042]-[0044]); selecting a given matching image based on a geometric verification of the plurality of matching images and the received image (feature information 230, 240, 260, 270 includes image edges, contours, shape signatures (corresponding to geometric verification) to obtain similarity metrics between images for matching images 208, 212 to the set of images 204; Fig 2 and ¶ [0025]-[0026], [0037]).
Gopalan et al does not teach accessing an augmented reality experience corresponding to the given matching image.
Hoff is analogous art pertinent to the technical problem addressed in this application and teaches accessing an augmented reality experience corresponding to the given matching image (the image matched to the local database of images includes additional interactive features on the Augmented Reality display device 101; Fig 2 and ¶ [0037]-[0038]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Gopalan et al with Hoff including accessing an augmented reality experience corresponding to the given matching image. Use of an augmented reality experience with a matched image allows for greater interactive reality to interface the virtual world to the real world, as recognized by Hoff (¶ [0002]). 
Regarding Claim 17, Gopalan et al in view of Hoff  teach the method of claim 1 (as described above), wherein Hoff teaches further comprising: causing a client device, from which the image was received, to add one or more graphical elements to the image displayed on the client device, the one or more graphical elements corresponding to the augmented reality experience (the interactive features of the augmented reality display include the user placing a virtual annotation on the physical object 103 in the pose application 212 ; ¶ [0031]).  
Regarding Claim 18, Gopalan et al in view of Hoff  teach the method of claim 1 (as described above), wherein Hoff teach each of the plurality of matching images is associated with a different type of augmented reality experience (the interactive features of the augmented reality display includes viewing the image from different angles by manipulation the angle of viewing the object; ¶ [0038]).  
Regarding Claim 19, Gopalan et al teaches a system (system 100; Figs 1, 4 and ¶ [0016], [0031]) comprising: a processor (media processor device 106; Fig 1 and ¶ [0019]-[0020]) configured to perform operations (medial processor device 106 communicates with cluster server 130 via network 150 by gateway device 104 to receive user inputs of images for image analysis; Fig 1 and ¶ [0020]) comprising: identifying a plurality of features for an image received by a messaging application server (images are received by cluster server 130 from mobile communication device 116A and features are identified based on similarity step 408; Figs 1, 4 and ¶ [0015]-[0017], [0031], [0036]); assigning a first of the plurality of features and a second of the plurality of features respectively to a first nearest visual codebook cluster and a second nearest visual codebook cluster (the cluster server 130 will identify common features detected in images 208, 212 and stored images step 412 and then determine similarity matrices (visual codebook cluster) for these features step 416; Figs 1-4 and ¶ [0025]-[0026], [0041]-[0042]); applying the first and second nearest visual codebook clusters to a visual search database to identify a plurality of candidate matching images (the images 208, 212 are compared with other images of the image set 204 step 416 to organize matching images within the set 204 (of the stored images 160, a visual search database of the user) into clusters step 424, 428; Figs 1-4 and ¶ [0022]-[0025], [0042]-[0044]); selecting a given matching image based on a geometric verification of the plurality of matching images and the received image (feature information 230, 240, 260, 270 includes image edges, contours, shape signatures (corresponding to geometric verification) to obtain similarity metrics between images for matching images 208, 212 to the set of images 204; Fig 2 and ¶ [0025]-[0026], [0037]).
Gopalan et al does not teach accessing an augmented reality experience corresponding to the given matching image.
Hoff is analogous art pertinent to the technical problem addressed in this application and teaches accessing an augmented reality experience corresponding to the given matching image (the image matched to the local database of images includes additional interactive features on the Augmented Reality display device 101; Fig 2 and ¶ [0037]-[0038]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Gopalan et al with Hoff including accessing an augmented reality experience corresponding to the given matching image. Use of an augmented reality experience with a matched image allows for greater interactive reality to interface the virtual world to the real world, as recognized by Hoff (¶ [0002]). 
Regarding Claim 20, Gopalan et al teaches a non-transitory machine-readable storage medium that includes instructions (non-transitory computer-readable storage that stores instructions; ¶ [0013], [0088]-[0089]) that, when executed by one or more processors of a machine (media processor device 106; Fig 1, 9 and ¶ [0019]-[0020], [0088]-[0089]), cause the machine to perform operations (medial processor device 106 communicates with cluster server 130 via network 150 by gateway device 104 to receive user inputs of images for image analysis; Figs 1-4, 9 and ¶ [0016], [0020], [0088]-[0089]) comprising: identifying a plurality of features for an image received by a messaging application server (images are received by cluster server 130 from mobile communication device 116A and features are identified based on similarity step 408; Figs 1, 4 and ¶ [0015]-[0017], [0031], [0036]); assigning a first of the plurality of features and a second of the plurality of features respectively to a first nearest visual codebook cluster and a second nearest visual codebook cluster (the cluster server 130 will identify common features detected in images 208, 212 and stored images step 412 and then determine similarity matrices (visual codebook cluster) for these features step 416; Figs 1-4 and ¶ [0025]-[0026], [0041]-[0042]); applying the first and second nearest visual codebook clusters to a visual search database to identify a plurality of candidate matching images (the images 208, 212 are compared with other images of the image set 204 step 416 to organize matching images within the set 204 (of the stored images 160, a visual search database of the user) into clusters step 424, 428; Figs 1-4 and ¶ [0022]-[0025], [0042]-[0044]); selecting a given matching image based on a geometric verification of the plurality of matching images and the received image (feature information 230, 240, 260, 270 includes image edges, contours, shape signatures (corresponding to geometric verification) to obtain similarity metrics between images for matching images 208, 212 to the set of images 204; Fig 2 and ¶ [0025]-[0026], [0037]).
Gopalan et al does not teach accessing an augmented reality experience corresponding to the given matching image.
Hoff is analogous art pertinent to the technical problem addressed in this application and teaches accessing an augmented reality experience corresponding to the given matching image (the image matched to the local database of images includes additional interactive features on the Augmented Reality display device 101; Fig 2 and ¶ [0037]-[0038]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Gopalan et al with Hoff including accessing an augmented reality experience corresponding to the given matching image. Use of an augmented reality experience with a matched image allows for greater interactive reality to interface the virtual world to the real world, as recognized by Hoff (¶ [0002]). 

Claims 2, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalan et al (US PG PUB 2018/0260660) in view of Hoff (US PG PUB 2020/0074672) and Truong et al (WO 2020/187705).
Regarding Claim 2, Gopalan et al in view of Hoff  teach the method of claim 1 (as described above).
Gopalan et al in view of Hoff does not teach computing a root scale-invariant feature transform (SIFT) based on the identified plurality of features of the image.
Truong et al is analogous art pertinent to the technical problem addressed in this application and teaches computing a root scale-invariant feature transform (SIFT) based on the identified plurality of features of the image (features points are detected in the image using root SIFT descriptor algorithm; pg 9, ln 31 -pg 10, ln 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Gopalan et al and Hoff with Truong including computing a root scale-invariant feature transform (SIFT) based on the identified plurality of features of the image. Use of root SIFT enhances detection of feature points in image analysis for matching images, as compared to SIFT that computes data from different scales to identify the descriptors, as recognized by Truong et al (pg 2, ln 1-5). 
Regarding Claim 7, Gopalan et al in view of Hoff  teach the method of claim 1 (as described above).
Gopalan et al in view of Hoff does not teach obtain a set of training images comprising marker images and distractor images; and calculating a root scale-invariant feature transform (SIFT) vector comprising descriptors and key points for the set of training images.
Truong et al is analogous art pertinent to the technical problem addressed in this application and teaches to obtain a set of training images comprising marker images and distractor images (images used as training images can include ID images (marker images) and photographs or x-ray images (distractor images); pg 9, ln 16-28); and calculating a root scale-invariant feature transform (SIFT) vector comprising descriptors and key points for the set of training images (using the root SIFT descriptor algorithm, feature descriptor vector is calculated for the image training set; pg 9, ln 13-15, pg 14, ln 4-21).  
Regarding Claim 9, Gopalan et al in view of Hoff  teach the method of claim 1 (as described above).
Gopalan et al in view of Hoff does not teach resizing and scaling the set of training images to correspond to a common size.
Truong et al is analogous art pertinent to the technical problem addressed in this application and teaches resizing and scaling the set of training images to correspond to a common size (images can be downscaled to a resolution common to the training set images; pg 19, ln 25-29).  

Claims 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalan et al (US PG PUB 2018/0260660) in view of Hoff (US PG PUB 2020/0074672) and Ma et al (CN 109902190).
Regarding Claim 3, Gopalan et al in view of Hoff  teach the method of claim 1 (as described above).
Gopalan et al in view of Hoff does not teach identifying, based on the plurality of features, a plurality of descriptors and corresponding key points for the image; and applying the plurality of descriptors and the corresponding key points to a visual word codebook and document frequency index, generated based on training images, to compute a visual word histogram and a term frequency-inverse document frequency (TF-IDF) vector for the image
Ma et al is analogous art pertinent to the technical problem addressed in this application and teaches identifying, based on the plurality of features, a plurality of descriptors and corresponding key points for the image (words and visual features are identified in the images; ¶ [0061]); and applying the plurality of descriptors and the corresponding key points to a visual word codebook and document frequency index, generated based on training images, to compute a visual word histogram and a term frequency-inverse document frequency (TF-IDF) vector for the image (the word and visual feature characteristics are used for clustering to quantify visual features in histograms and obtain TF-IDF weighting vector of each training image and an image retrieval index; ¶ [0061]-[0063], [0078]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Gopalan et al and Hoff with Ma et al including identifying, based on the plurality of features, a plurality of descriptors and corresponding key points for the image; and applying the plurality of descriptors and the corresponding key points to a visual word codebook and document frequency index, generated based on training images, to compute a visual word histogram and a term frequency-inverse document frequency (TF-IDF) vector for the image. Application of an index for word frequency and TF-IDF weight vector allows for optimization to improve the word analysis of the images from the training images, as recognized by Ma et al (¶ [0060]).
Regarding Claim 4, Gopalan et al in view of Hoff and Ma et al teach the method of claim 3 (as described above), wherein Ma et al further teaches the first of the plurality of features is assigned to the first nearest visual codebook cluster based on the visual word histogram (features of the image extracted for first clustering include the most frequent word identified, which would be based on the histogram analysis; ¶ [0078], [0080]).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gopalan et al (US PG PUB 2018/0260660) in view of Hoff (US PG PUB 2020/0074672), Dube et al (US PG PUB 2016/0189000), and Zhang et al (CN 104751475).
Regarding Claim 6, Gopalan et al in view of Hoff teach the method of claim 1 (as described above).
Gopalan et al in view of Hoff does not teach performing geometric verification of the plurality of matching images and the received image, wherein the performing of the geometric verification comprises: comparing a ratio of principal curves of the plurality of matching images and the received image to a threshold; performing random sample consensus (RANSAC) to verify key points of the plurality of matching images and the received image; and identifying a number of inliers as a matching candidate score for the plurality of matching images.
Dube et al is analogous art pertinent to the technical problem addressed in this application and teaches performing geometric verification of the plurality of matching images and the received image (geometric feature verification of closest matching images between inventory and query image; Fig 5 and ¶ [0043]), wherein the performing of the geometric verification comprises: performing random sample consensus (RANSAC) to verify key points of the plurality of matching images and the received image (RANSAC is a geometric verification algorithm used for the extracted query feature descriptors 902 for matching inventory images 910; Fig 5 and ¶ [0043]) and identifying a number of inliers as a matching candidate score for the plurality of matching images (result scores from the image matching identifies findings as inliers or outliers 1008; ¶[0046]).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Gopalan et al and Hoff with Dube et al including performing geometric verification of the plurality of matching images and the received image, wherein the performing of the geometric verification comprises: performing random sample consensus (RANSAC) to verify key points of the plurality of matching images and the received image; and identifying a number of inliers as a matching candidate score for the plurality of matching images.  Compressing feature descriptors using a geometric verification algorithm, such as RANSAC, can be a means of reducing analysis storage, as recognized by Dube et al (¶ [0043]).
Gopalan et al in view of Hoff and Dube et al does not teach comparing a ratio of principal curves of the plurality of matching images and the received image to a threshold.
Zhang et al is analogous art pertinent to the technical problem addressed in this application and teaches comparing a ratio of principal curves of the plurality of matching images and the received image to a threshold (Lowe’s matching method (compare a ratio of principal curve of matching images to received image to a threshold) is applied to generate the reference image characteristic point key; ¶ [0006], [0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Gopalan et al and Hoff with Zhang et al including comparing a ratio of principal curves of the plurality of matching images and the received image to a threshold. Use of Lowe’s matching method determines matching for characteristic points between a target image and a reference image to better identify feature points, as recognized by Zhang et al (¶ [0006]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gopalan et al (US PG PUB 2018/0260660) in view of Hoff (US PG PUB 2020/0074672), Truong et al (WO 2020/187705) and Duan et al (US PG PUB 2018/0165888).
Regarding Claim 8, Gopalan et al in view of Hoff and Truong et al teach the method of claim 7 (as described above) wherein Truong et al teaches the distractor images comprise random images that are publicly available on the Internet (medial (distractor) images are publicly available (interpreted to be available on the internet); pg 19, ln 25-29).  
Gopalan et al in view of Hoff and Truong et al does not teach wherein the marker images comprise images having a predefined object that is associated with a respective augmented reality experience.
Duan et al is analogous art pertinent to the technical problem addressed in this application and teaches wherein the marker images comprise images having a predefined object that is associated with a respective augmented reality experience (predefined target populations 610 can be associated with the configuration interface 600 of the images within the augmented reality client terminal 602; Fig 6 and ¶ [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Gopalan et al, Hoff and Truong et al with Duan et al including wherein the marker images comprise images having a predefined object that is associated with a respective augmented reality experience. Use of predefining a target population allows for a configuration interface that will limit the data analyzed and allow for an easier user experience, as recognized by Duan et al (¶ [0050]). 
Allowable Subject Matter
Claims 5, 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 5, the prior art fails to teach, suggest or provide motivation to combine references before the effective filing date for elements: 
accessing a visual search database that represents a TF-IDF vector of visual words for a plurality of marker images; and computing cosine similarity between the TF-IDF vector of the image and the TF-IDF vectors of the plurality of marker images to identify the plurality of candidate matching images, the plurality of candidate matching images being a first subset of the plurality of marker images having a greater cosine similarity than a second subset of the plurality of marker images.  
Regarding Claim 10, the prior art fails to teach, suggest or provide motivation to combine references before the effective filing date for elements: 
training a k-means index based on the root SIFT vector, wherein a plurality of centroids of the k-means index represent respectively a plurality of visual words.  
	Claims 11-16 are dependent upon claim 10 and are therefore allowable. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fink et al (US PG PUB 20200090409) teaches an augmented reality object and annotation placement system and method including overlay objects in an image.
Peng (CN 111311758) teaches an augmented reality processing method, device and system including obtaining characteristic vector of an image frame and analysis of the pose of the target.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667  

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667